                Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 1 of 10




 1   Michael R. Lozeau (CA State Bar No. 142893)
     Brian B. Flynn (CA State Bar No. 314005)
 2   LOZEAU DRURY LLP
     1939 Harrison Street, Suite 150
 3   Oakland, CA 94612
     Tel: (510) 836-4200
 4   Fax: (510) 836-4205
     E-mail: michael@lozeaudrury.com
 5           brian@lozeaudrury.com

 6   M. Benjamin Eichenberg (CA State Bar No. 270893)
     SAN FRANCISCO BAYKEEPER
 7   1736 Franklin Street, Suite 800
     Oakland, CA 94612
 8   Tel: (510) 735-9700
     Fax: (510) 735-9160
 9   E-mail: ben@baykeeper.org

10   Attorneys for Plaintiff
     SAN FRANCISCO BAYKEEPER
11

12                                     UNITED STATES DISTRICT COURT
13                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                         SAN FRANCISCO DIVISION
15

16                                                              Civil No. 3:21-cv-02566-JCS
      SAN FRANCISCO BAYKEEPER, a non-profit
17    corporation,
                                                                PLAINTIFF’S OPPOSITION TO MOTION
18                            Plaintiff,                        TO INTERVENE OF WESTLANDS WATER
                     v.                                         DISTRICT
19
      UNITED STATES FISH AND WILDLIFE
20    SERVICE, a United States Government Agency;               Judge: Honorable Joseph C. Spero
      MARTHA WILLIAMS, in her official capacity                 Date: June 11, 2021
21    as Acting Director of U.S. Fish and Wildlife              Time: 9:30 a.m.
                                                                Crtrm: F, 15th Floor
22    Service; and DEB HAALAND, in her official
      capacity as Secretary of the U.S. Department of
23    the Interior;
                               Defendants.
24

25
26

27

28

29   Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                     i
30
                Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 2 of 10




 1   I.     INTRODUCTION

 2          The Longfin Smelt (Spirinchus thaleichthys) (San Francisco Bay-Delta distinct vertebrate

 3   population segment) (“Longfin Smelt DPS”) is on the brink of extinction and has been awaiting

 4   protective action by the United States Fish and Wildlife Service (“Service”) since it was petitioned for

 5   listing under the Endangered Species Act (ESA) in 1993. Every year, the Service decides to put off its

 6   listing decision. The goal of Westlands Water District’s (“Westlands”) Motion to Intervene is to delay

 7   this case, and thus further delay this decision. Such delay confounds the purpose of the ESA, the

 8   interests of both the Service and Baykeeper in a swift resolution to this case, and the interest of this

 9   Court in judicial economy.

10          Moreover, because any future effect on Westlands’ interest stemming from this case is

11   conditional on a series of future discretionary actions by the Service, those interests fail to satisfy the

12   requirements of Federal Rule of Civil Procedure 24. Westlands does not identify any direct, immediate,

13   or harmful effect to its contractual rights from Baykeeper’s challenge. Without such effect, Westlands

14   cannot demonstrate that it has a “significantly protectable” interest relating to Baykeeper’s claim that the

15   United States Fish & Wildlife Service (“Service”) abused its discretion in determining that (1) proposing

16   and promulgating a final regulation implementing the long-pending petition to list the Longfin Smelt is

17   precluded; or (2) it was making expeditious progress on adding or removing species from the lists. 16

18   U.S.C. § 1533. Nor is there any practical impairment of Westlands’ water contracts by Baykeeper’s

19   claim given critical intervening decisions by the Service that would be necessary for Westlands’

20   predicted impacts to come true. Westlands’ interests are thus too attenuated a foundation upon which to

21   grant intervention.

22   II.    FACTUAL BACKGROUND

23          Baykeeper's lawsuit challenges the Service’s determination that the Longfin Smelt DPS

24   warranted listing as either an endangered or threatened species under the ESA but that such listing was

25   precluded by higher priority listing actions and that expeditious progress was being made to add or

26   remove species from the endangered and threatened species lists. Complaint, p. 1, ¶ 2. The Longfin

27   Smelt DPS has been awaiting a listing determination for decades, and the interests of the public are not

28

29   Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                  1
30
                 Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 3 of 10




 1   served by continuing regulatory uncertainty.
 2   III.     STATEMENT OF THE ISSUES TO BE DECIDED (L.R. 7-4(A)(3))
 3            Whether Proposed Intervenors have demonstrated that they are entitled to intervention as of right
 4   pursuant to Rule 24(a), or permissive intervention subject to limitations under Rule 24(b).
 5   IV.      LEGAL BACKGROUND
 6            The Court applies a four-part test to determine a motion to intervene as of right:
 7            (1) the application for intervention must be timely; (2) the applicant must have a “significantly
              protectable” interest relating to the property or transaction that is the subject of the action; (3)
 8
              the applicant must be so situated that the disposition of the action may, as a practical matter,
 9            impair or impede the applicant’s ability to protect that interest; and (4) the applicant's interest
              must not be adequately represented by the existing parties in the lawsuit.
10
     Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 817–18 (9th Cir. 2001). Rule 24(a) is construed
11
     liberally in favor of potential intervenors and “guided primarily by practical considerations,” not
12
     technical distinctions. Id. at 818.
13
              “[W]hether an applicant for intervention demonstrates sufficient interest in an action is a
14
     practical, threshold inquiry. No specific legal or equitable interest need be established. It is generally
15
     enough that the interest [asserted] is protectable under some law, and that there is a relationship
16
     between the legally protected interest and the claims at issue.” Id (citation omitted). “There is a
17
     sufficient relationship between the interest and a plaintiffs’ claims if the ‘relief sought by the plaintiffs
18
     will have direct, immediate, and harmful effects upon a third party’s legally protectable interests.’” Ctr.
19
     For Biological Diversity v. U.S. E.P.A., No. C13-1866 JLR, 2014 WL 636829, at *3 (W.D. Wash. Feb.
20
     18, 2014), quoting Conservation Council v. U.S. Forest Service, 66 F.3d 1489, 1494 (9th Cir. 1995),
21
     abrogated by Wilderness Soc., 630 F.3d 1173. See Ctr. For Biological Diversity v. U.S. E.P.A., No.
22
     C13-1866JLR, 2014 WL 636829, at *3 (W.D. Wash. Feb. 18, 2014) (“To merit intervention as of right,
23
     the interest must be ‘direct, non-contingent, substantial and legally protectable’”). “An applicant
24
     generally satisfies the “relationship requirement only if the resolution of the plaintiff's claims actually
25
     will affect the applicant.” Ctr. for Biological Diversity v. Lubchenco, No. 09-04087 EDL, 2010 WL
26
     1038398, at *1 (N.D. Cal. Mar. 19, 2010), citing Donnelly v. Glickman, 159 F.3d 405, 410 (9th Cir.
27
     1998).
28
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                 2
30
                 Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 4 of 10




 1          The Court applies a three-part test to determine a motion for permissive intervention. “An
 2   applicant who seeks permissive intervention must prove that it meets three threshold requirements: (1)
 3   it shares a common question of law or fact with the main action; (2) its motion is timely; and (3) the
 4   court has an independent basis for jurisdiction over the applicant's claims.” Donnelly, 159 F.3d at 412.
 5   “Even if an applicant satisfies those threshold requirements, the district court has discretion to deny
 6   permissive intervention.” Id. “In exercising its discretion, the court must consider whether the
 7   intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ.
 8   P., Rule 24. Other factors the Court also may consider include, for example, “the nature and extent of
 9   the intervenors' interest, … whether intervention will prolong or unduly delay the litigation, and
10   whether parties seeking intervention will significantly contribute to full development of the underlying
11   factual issues in the suit and to the just and equitable adjudication of the legal questions presented.”
12   Spangler v. Pasadena City Bd. of Ed., 552 F.2d 1326, 1329 (9th Cir. 1977).
13   V.     ARGUMENT
14          A.      Westlands Fails to Establish a Significantly Protectable Interest in the
                    Transaction at Issue – USFWS’ Determination That Listing the Longfin Smelt
15
                    Was Precluded.
16          Westlands claims that its contractual water rights are “directly at stake in the present litigation.”
17   Westlands Brief, p. 6. It asserts generally that it’s contractual water rights “may be impaired as a result
18   of the outcome of litigation.” Id. Westlands asserts that “Plaintiff’s claims put Westlands’ contractual
19   interests squarely at issue by seeking to reduce Westlands’ water supply.” Id. Westlands further claims
20   that “[i]n the event that the federal defendants list the Longfin Smelt DPS under the ESA, CVP
21   operations will almost certainly be subject to further ESA consultation, which may further restrict CVP
22   allocations to Westlands’ detriment.” Id., p. 7. See Dec’l of Jose Gutierrez, ¶ 6.
23          None of these assertions identify any direct, immediate, and harmful effects to Westlands’
24   contractual rights from Baykeeper’s challenge to the Service’s discretionary determination that a
25   rulemaking determining the listing status of the Longfin Smelt is precluded. Westland’s water contracts
26   are not a subject of this action and not “squarely at issue.” Nothing in Baykeeper’s requested relief seeks
27   “to reduce Westlands’ water supply.” At best, Westlands can only identify a tenuous, indirect, and
28   contingent interest.
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                  3
30
                Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 5 of 10




 1          If Baykeeper prevails on its claims that the service’s determination is arbitrary and capricious,
 2   the resulting relief would remand the 2020 CNOR to the Service to issue a proposed listing rule.
 3   Complaint, p. 18, ¶ C (requesting the Court “Set aside the findings of 2020 CNOR regarding the
 4   Longfin Smelt DPS and remand to the Service with instructions to immediately issue a proposed listing
 5   rule for the Longfin Smelt DPS by a date certain and to adopt a final listing rule for the Longfin Smelt
 6   DPS by a date certain…”). See 16 U.S.C. § 1533(b)(3)(B)(iii). Nothing in that requested relief seeks to
 7   direct the Service to exercise its listing rulemaking in any particular way. It only asks that the Service
 8   exercise its discretion to make a final listing determination by a date certain.
 9           As a result, the tenuous route to any future, direct impact on Westlands water contracts has little
10   to do with the relief Baykeeper requests or could obtain as a result of this litigation. Upon remand, the
11   Service would have to prepare a proposed rulemaking. Although the Service has determined in the 2020
12   CNOR that listing of the Longfin Smelt is warranted, nothing in the Court’s order would undermine the
13   Service’s discretion to apply the best scientific evidence to propose either to list or not list the Smelt as
14   of that date. Assuming the Service promulgates a rule listing the Smelt, that listing would not alter any
15   of Westland’s contracts. Instead, as Westlands concedes, the listing rule would lead to the Service
16   consulting with another entity – the Bureau of Reclamation – regarding that agencies’ operation of the
17   Central Valley Project. That future process would presumably result in a biological opinion, which may
18   or may not include conditions affecting Westland’s water contracts. This attenuated, contingent route to
19   some future potential effect on Westlands’ water contracts does not amount to a relationship with the
20   subject of Baykeeper’s action warranting intervention as of right.
21          In Ctr. for Biological Diversity v. Lubchenco, Judge Laporte denied the State of Alaska’s motion
22   to intervene as of right in a challenge to a decision by the National Marine Fisheries Service (“NMFS”)
23   not to list the ribbon seal as either endangered or threatened under the ESA. The Court ruled that the
24   State could not demonstrate that the relief resulting from a successful challenge to NMFS’ listing
25   determination established a significantly protectable interest:
26          An unfavorable outcome in this case would not, as Alaska contends, compel a decision listing
            the ribbon seal, but rather compel Defendants to the engage in listing procedure again, which
27          would not actually affect Alaska’s interest in wildlife.
28   Ctr. for Biological Diversity v. Lubchenco, No. 09-04087 EDL, 2010 WL 1038398, at *2 (N.D. Cal.
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                4
30
                Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 6 of 10




 1   Mar. 19, 2010). “Although this litigation is a first step in a process that could eventually lead to a change
 2   in the final listing decision, any outcome here will not compel a decision listing the ribbon seal.” Id., p.
 3   *3. As Judge LaPorte explained:
 4          Although Alaska has certainly raised legitimate interests, it has not established the close
            relationship between those interests and the claims at issue that is required for intervention
 5          as of right under Ninth Circuit precedent. Even if Plaintiffs obtain the ruling they seek here,
            which is not a foregone conclusion, a remand would only compel Defendants to re-analyze
 6
            the listing decision. The actual decision that might—or might not—adversely affect
 7          Alaska’s interest would occur only after the Service completed another listing process, a
            process in which Alaska would be able to participate as provided in ESA. Thus, even though
 8          Alaska argues that listing the ribbon seal could affect its management activities depending
            on a chain of contingent events in the future, Alaska does not have a significant
 9          protectable interest in the present litigation as defined by relevant circuit precedent.
10   Id. at *5 (emphasis added). The same is true for Baykeeper’s claims – if the Service’s precluded
11   determination for the Longfin Smelt is vacated, the Service would then have to proceed to complete a
12   proposed rulemaking and determine whether or not to list the Longfin Smelt. Only once that decision is
13   made, as well as whatever future consultations may be completed, would there be any actual effect on
14   Westlands. Westlands will have multiple potential comment periods (the proposed listing) or judicial
15   review opportunities (future consultations) to ensure any potential future impacts to its water contracts
16   from any future legal shortcomings are vindicated.
17          Similar attenuated effects led to the denial of intervention as of right by permit holders in Ctr.
18   For Biological Diversity v. U.S. E.P.A., No. C13-1866JLR, 2014 WL 636829 (W.D. Wash. Feb. 18,
19   2014). That case was brought under the Clean Water Act (“CWA”) to challenge the Environmental
20   Protection Agency’s decision not to list various ocean waters in Oregon and Washington as impaired by
21   ocean acidification. Like the consultation and incidental take permitting processes that follow the ESA
22   listing process, when waters are listed as impaired pursuant to Section 303(d) of the CWA, 33 U.S.C. §
23   1313(d), that determination triggers certain obligations of EPA to establish total maximum daily loads
24   and subsequently adjust pollution discharge permits to meet those requirements. 33 U.S.C. § 1313(d).
25   However, the multiple steps necessary to implicate the permit holder’s interest in the outcome
26   precluded intervention as of right at the initial stage of whether or not to list the waterbody: “Due to …
27   intervening administrative determinations, the relief sought by plaintiffs does not have the ‘direct,
28   immediate’ effects upon NPDES permits necessary to justify intervention as of right.” Id. at p. *5; see
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                               5
30
                   Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 7 of 10




 1   also id. at *6 (“Proposed Intervenors’ generalized interests in avoiding potentially stricter NPDES
 2   permit limitations are simply too remote from the substance of this litigation to merit intervention as of
 3   right”).
 4              Likewise, in a case seeking to compel regulations under the Clean Air Act, the district court
 5   ruled that “the possibility that this lawsuit could lead to more stringent regulations does not constitute a
 6   direct, substantial, legally protectable interest in this lawsuit.” Ctr. for Biological Diversity v. EPA, C–
 7   11–06059 YGR, 2012 WL 909831, at *4 (N.D.Cal. Mar.16, 2012). “A remote interest does not provide
 8   for intervention as a matter of right.” Id.
 9              None of the decisions cited by Westlands ruled that intervention was appropriate where the
10   feared impacts were as attenuated as here.
11              Laub v. U.S. Dep't of Interior, 342 F.3d 1080, 1083 (9th Cir. 2003) did not involve a motion to
12   intervene, holding that several farmers and the California Farm Bureau had standing to challenge an
13   environmental impact statement prepared for the CalFed Bay-Delta program pursuant to the National
14   Environmental Policy Act (“NEPA”), which included proposals to convert agricultural resources to
15   environmental uses and claims of potential related water shortages for the plaintiffs. The Service’s
16   “precluded” determination for the Longfin Smelt challenged by Baykeeper involves no concrete
17   acquisitional decision, let alone a decision to acquire farmland involved in water supply markets.
18              In Sw. Ctr. for Biological Diversity v. Berg, the Court of Appeal overturned the denial of a
19   motion to intervene sought by a construction company and several building trade associations in a case
20   challenging a habitat conservation plan and incidental take permit (“ITP”) issued pursuant to Section 10
21   of ESA addressing vernal pool species in San Diego. 268 F.3d at 814-17. The Court of Appeals held that
22   the developer groups were third party beneficiaries of assurances and approvals set forth in the ITP
23   which the case sought to overturn. Id. at 820-21. Members of several intervenors also owned land that
24   already was developed in reliance on the ITP. Id. at 821. Westlands does not show any such 3rd party
25   beneficiary status or land ownership in reliance on an already issued permit in connection to
26   Baykeeper’s claims and requested relief.
27              NRDC v. Norton, Case No. 4:05-cv-00690-CW (N.D. Cal 2005) involved a challenge to a
28   biological opinion issued for the operation of the Central Valley Project and State Water Project. Slip.
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                  6
30
                Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 8 of 10




 1   Op., p. 3. None of the parties contested that Westlands and other intervenors had a direct interest in the
 2   challenge to the biological opinion, especially as the biological opinion, by its terms, directly affected
 3   water supplies for which they held contracts or which they relied upon for irrigation. Id., p. 4. Pac.
 4   Coast Fed’n of Fishermen’s Ass’ns v. Gutierrez, Case No. 3:05-cv-3232-JCS (N.D. Cal. 2005) involved
 5   similar claims related to an earlier version of the biological opinion for the Projects. Here, as noted, a
 6   biological opinion would issue only after the Service makes its listing decision, and if there were any
 7   impact to Westlands’ interests, Westlands would have ample opportunity to address them at that time.
 8          NRDC v. McCarthy, Case No. 4:16-cv-2184-JST (N.D. Cal. 2016) was a challenge to
 9   “Temporary Urgency Change Petitions” adopted by the State Water Resources Control Board which
10   relaxed reservoir release requirements and diversion limitations in order to conserve water for use by,
11   among other users, the water districts seeking intervention. Slip op., p. 2. The order sought by
12   Baykeeper would not dictate reservoir release requirements or diversion limitations. Again, Baykeeper’s
13   challenge to the Service’s “precluded” determination for the Longfin Smelt has no comparable link to
14   Westlands’ water contracts.
15          Likewise, the rulings from the Eastern District also are readily distinguished. In Friant Water
16   Auth. v. Jewell, Case No. 1:14-cv-00765-LJO-BAM (E.D. Cal. 2014), “the relief Plaintiffs seek would
17   further limit Reclamation’s already limited discretion and ability to allocate CVP shortages among CVP
18   contractors” and “would likely reduce the water supplies available to the areas served by [Intervenor]
19   Applicants….” Slip op., p. 4. In AquAlliance v. U.S. Bureau of Reclamation, Case No. 1:14-cv-00945-
20   LJ0-BAM (E.D. Cal. 2014), the intervention request was unopposed in a case challenging water
21   transfers from north of the Delta to south of the Delta including to areas served by water district
22   intervenors. Likewise in Tehama-Colusa Canal Auth. v. U.S. Dep’t of Interior, Case No. 1:10-cv-00712-
23   OWW-DLB (E.D. Cal. 2010) the unopposed motion to intervene was granted because,“[s]hould
24   Plaintiffs obtain the relief they request under this claim, Reclamation would be restricted from providing
25   water supplies to SLDMWA’s member agencies, including Westlands.” Slip op., p. 6. Baykeeper’s
26   challenge, here, implicates none of these interests because the relief requested is merely a determination,
27   not the outcome of that determination.
28
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                7
30
                 Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 9 of 10




 1          B.      The Court Also Should Deny Westland’s Request for Permissive Intervention.
 2          Many of the permissive intervention factors from Donnelly and Spangler weigh against granting
 3   Westlands permissive intervention. 159 F.3d at 412; 552 F.2d at 1329. Westlands incorrectly asserts that
 4   “Plaintiff’s claims place Westlands’ interests directly at stake.” Westlands Brief, p. 10. As discussed
 5   above, no such direct effect can be attributed to a challenge to the Service’s precluded determination for
 6   the Longfin Smelt. Nor does Westlands’ conclusion that its “interests present issues of law and fact
 7   common to the main action” support permissive intervention. Id. In fact, Westland’s contractual water
 8   rights have no bearing whatsoever on the Service’s decision that listing of the Longfin Smelt was
 9   “precluded by pending proposals to determine whether any species is an endangered species or a
10   threatened species” or that “expeditious progress is being made to add qualified species . . . and to
11   remove from such lists species for which the protections of this chapter are no longer necessary.” 16
12   U.S.C § 1533(b)(3)(B)(iii). Although Westlands’ defenses may share common questions of law or fact
13   with defenses the Service may allege, Westlands’ efforts to raise these defenses on behalf of the Service
14   would merely be redundant and will only serve to impair the efficiency of this litigation by requiring
15   Plaintiff to respond to multiple briefs and repetitive arguments. See People of State of California v.
16   Tahoe Reg'l Plan. Agency, 792 F.2d 775, 779 (9th Cir. 1986). In this record review case, there is nothing
17   Westlands can offer different from the Service to contribute to the development of any relevant facts or
18   the Court’s review of the Candidate Notice of Review and its underlying administrative record. There is
19   nothing to suggest that the federal government is not fully capable of presenting a vigorous defense to
20   Baykeeper’s claims.
21          Westlands’ suggestion that any settlement discussions could involve “habitat restoration
22   projects” or management based on best available science overstates the breadth of Baykeeper’s claims
23   and suggests an intention by Westlands to burden any settlement discussions or this case with tangential
24   and unnecessary issues. Westlands Br., pp. 7-8. Rather than unnecessarily complicate these proceedings
25   to the detriment of the existing parties, particularly Plaintiff, the Court should deny Westlands’ motion
26   for permissive intervention.
27

28
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                                8
30
               Case 3:21-cv-02566-JCS Document 18 Filed 05/19/21 Page 10 of 10




 1   VI.    CONCLUSION
 2          Because of Westlands’ failure to identify any direct, immediate, or harmful effect to its
 3   contractual rights, this Court should deny intervention, both permissive and as of right.

 4

 5                                                          Respectfully submitted,

 6
     Dated: May 19, 2021                                    LOZEAU DRURY LLP
 7

 8
                                                            /s/ Michael R. Lozeau
 9                                                          Michael R. Lozeau
                                                            Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
29
     Plaintiff’s Opposition to Motion to Intervene by Westlands Water District                          9
30
